

	

		III

		109th CONGRESS

		2d Session

		S. RES. 391

		IN THE SENATE OF THE UNITED STATES

		

			March 6, 2006

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize representation by the Senate

		  Legal Counsel in the case of Timothy P. Toms v. Alan Hantman, et

		  al.

	

	

		Whereas, in the case of Timothy P. Toms v. Alan Hantman,

			 et al., No. 1:05–CV–01981, pending in the United States District Court for the

			 District of Columbia, the plaintiff has named as a defendant Carolyn E.

			 Apostolou, Clerk of the Subcommittee on the Legislative Branch of the Senate

			 Committee on Appropriations; and

		Whereas, pursuant to sections 703(a) and 704(a)(1) of the

			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the

			 Senate may direct its counsel to defend Members, officers, and employees of the

			 Senate in civil actions relating to their official responsibilities: Now,

			 therefore, be it

		

	

		That the Senate Legal Counsel is

			 authorized to represent Carolyn E. Apostolou in the case of Timothy P. Toms v.

			 Alan Hantman, et al.

		

